Citation Nr: 1724947	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  10-19 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for left knee injury with traumatic arthritis and instability, status post arthroscopy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

As noted in the February 2014 remand, in accordance with his request, the Veteran was scheduled for a Travel Board hearing in July 2012; however, in July 2012, his representative indicated that he was incarcerated.  In December 2013, the Board sent the Veteran a letter informing him of alternative options to a hearing; however, he did not respond.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).

In February 2014, the Board remanded the appeal for further development.  The agency of original jurisdiction (AOJ) has not substantially complied with the February 2014 remand directives, and further remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the February 2014 remand, the Board determined that a new VA examination was necessary to address the nature and severity of the Veteran's service-connected left knee disability.  Because the record suggested that he was incarcerated, the Board directed the AOJ to coordinate its efforts to obtain a new VA examination with prison authorities.  The Board also directed the AOJ to obtain outstanding VA treatment records, and to give the Veteran the opportunity to submit or identify additional non-VA records.

In September 2015, the AOJ sent the Veteran a letter giving the opportunity to submit or identify additional non-VA records.  In October 2015, the AOJ obtained outstanding VA treatment records, and initiated an examination request.  An examination was scheduled for November 2015 at the VA Clinic in Fort Worth, Texas; however, the examination was cancelled due to his failure to report for the examination.  Thereafter, in March 2016, the AOJ contacted the Veteran's daughter who stated that he was incarcerated at the Federal penitentiary in Rochester, Minnesota.  In June 2016, the AOJ attempted to get an updated phone number and, in July 2016, another examination was scheduled at the VA Clinic in Fort Worth, Texas.  Once again, the examination was cancelled due to the Veteran's failure to report for the examination.  In September 2016 a Supplemental Statement of the Case (SSOC) was issued, but was returned as undeliverable.  The AOJ then attempted, unsuccessfully, to contact him by phone.  In the May 2017 Appellate Brief, the Veteran's representative noted that there was no indication that the AOJ attempted to contact the Federal penitentiary in Rochester, Minnesota, in order to coordinate its efforts to obtain new VA examination, and requested that the appeal be remanded once again in order to obtain a new examination.

As noted in the prior remand, VA's ability to provide assistance to incarcerated veterans is limited by the circumstances of the Veteran's incarceration.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  Nevertheless, VA adjudicators must "tailor their assistance to the peculiar circumstances of confinement.  [Incarcerated veterans] are entitlement to the same care and consideration given their fellow veterans."  Id. (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).

VA has special procedures for handling the scheduling of VA examinations for incarcerated Veterans.  While VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him or the necessary examination at the closest VA medical facility, see 38 U.S.C.A. § 5711 (West 2014), the duty to assist an incarcerated veteran nevertheless includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Bolton, 8 Vet. App. at 191.
Because there is no indication that the AOJ attempted to coordinate with prison authorities in order to obtain a new VA examination, the Board finds that the development directed in the last remand was not accomplished.  The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, supra.  As such, further remand is necessary.

On remand, the AOJ should associate with the record any outstanding VA treatment records that are not currently associated with the claims file.  Additionally, with the assistance of the Veteran's representative, the AOJ should confirm the Veteran's current whereabouts and proper mailing address, and give him the opportunity to identify any outstanding pertinent records, including any records from the Federal penitentiary in Rochester, Minnesota.

Accordingly, the case is REMANDED for the following action:

1. Associate any VA treatment records dated after with the Veteran's claims file.

2.  With the assistance of the Veteran's representative, the AOJ should confirm his current whereabouts and proper mailing address.  Thereafter, give him an additional opportunity to identify any outstanding pertinent evidence that has not already been associated with the claims file, including any records from the Federal penitentiary in Rochester, Minnesota.  The AOJ should then attempt to obtain those records if the Veteran provides the appropriate authorization.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected left knee disability.  As the record indicates that he is incarcerated, the AOJ should consult with prison officials in order to determine whether it is feasible for the Veteran to attend a VA examination or have it conducted at the prison.  If neither is possible, the AOJ should request that a medical professional at the correctional facility perform the examination. The AOJ must document its attempts to coordinate with prison officials in order to obtain the requested examination.  The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

As part of the examination, the examiner should conduct range of motion studies on the service-connected left knee and the nonservice-connected right knee.  The examiner should record the range of motion observed on clinical evaluation, in terms of degrees of flexion and extension.  In so doing, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, or provide an explanation as to why it is not possible to do so.

If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion and/or extension at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which he experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

The examiner should also address whether the Veteran's left knee disability causes instability or laxity, and whether such is slight, moderate, or severe.

A complete medical rationale for all opinions expressed must be provided.

4.  Thereafter, and after undertaking any further development deemed necessary, readjudicate the claim.  If the benefits sought on appeal are denied, in whole or in part, the Veteran and his representative should be provided with a SSOC and afforded the appropriate opportunity to respond.  Thereafter, the appeal should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




